Citation Nr: 1037160	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-22 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Francisco, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Sutter Coast Hospital in Crescent City, 
California, from February 13, 2007, through February 18, 2007.


REPRESENTATION

Appellant represented by:	Susan Hua, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001.  The appellant seeks payment or reimbursement for 
unauthorized medical expenses the Veteran incurred at its 
facility from February 13, 2007, through February 18, 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 decision of a Department of Veterans Affairs 
(VA) Medical Center that denied Sutter Coast Hospital's claim of 
entitlement to payment or reimbursement for unauthorized medical 
expenses the Veteran incurred at its facility from February 13, 
2007, through February 18, 2007.  

In its August 2008 substantive appeal, Sutter Coast Hospital (the 
hospital) requested the opportunity to testify before the Board 
at a hearing to be held at the local regional office.  In July 
2009, VA notified the hospital that a hearing had been scheduled 
for September 22, 2009.  VA also notified the Veteran of the 
scheduled hearing.  On September 22, 2009, the hospital's 
attorney notified VA that neither a representative from the 
hospital nor the attorney would be able to attend the hearing due 
to having had inadequate time to prepare and make travel 
arrangements.  The attorney requested a rescheduled hearing date.  
The undersigned Veterans Law Judge denied the request for a 
rescheduled hearing, for lack of good cause.  Given the failure 
to appear for the scheduled hearing and the denial of the request 
to reschedule, the hospital's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Veteran, however, did testify at the September 22, 2009, 
hearing before the Board.

Procedurally, the Board notes that the Veteran filed a November 
2007 notice of disagreement as to the decision denying the 
hospital's claim for payment or reimbursement of the unauthorized 
medical expenses, a copy of which she received in July 2007.  She 
was issued a statement of the case in February 2008 but did not 
perfect an appeal.  Although in September 2009 testimony before 
the Board the Veteran asserted that she had filed a timely 
substantive appeal, and she submitted documentation at the time 
of the hearing purporting to demonstrate her timely filing of the 
appeal, a review of the claims file does not demonstrate that a 
timely appeal from the Veteran was received.  Specifically, 
although the Veteran submitted a copy of the VA Form 9 she 
executed on February 13, 2008, and copies of certified mail 
receipt records dated on February 14, 2008, these show that the 
substantive appeal was mailed to the Veteran's representative as 
opposed to the VAMC that issued the statement of the case.  The 
Veteran's representative indicated at the September 2009 hearing 
that the Veteran's Form 9 had been mailed to the VA Regional 
Office.  An October 2008 letter from the Regional Office to the 
Veteran shows that on February 29, 2008, the Regional Office 
received the Veteran's appeal for "fee basis."  In attempting 
to clarify the communication received from the Veteran, the 
Regional Office asked the Veteran whether she meant to claim 
compensation under 38 U.S.C.A. § 1151 by sending the documents, 
which indicated that she felt as though her VA surgery had been 
"botched."  The Regional Office also informed the Veteran that 
the documents she submitted had been forwarded to the Roseburg 
VAMC.  In an October 2008 letter, the Veteran responded to the 
communication from the Regional Office by indicating that she did 
intend to file a claim for compensation under 38 U.S.C.A. § 1151.  
She did not offer any response related to the forwarding of the 
documents to the Roseburg VAMC.

As the claim for payment or reimbursement is being handled by the 
San Francisco, California, VAMC, the documents pertaining to the 
Veteran's attempted substantive appeal were not received at the 
correct VAMC.  The San Francisco, California, VAMC closed the 
Veteran's claim after it did not receive a substantive appeal 
from the Veteran.  

While the Veteran argued at her September 2009 hearing before the 
Board that she filed a timely substantive appeal, the issue of 
whether the Veteran filed a timely substantive appeal of the 
decision denying the claim for payment or reimbursement of 
unauthorized medical expenses has not been adjudicated by the 
Agency of Original Jurisdiction.  Accordingly, the issue of 
timeliness is not currently in appellate status.  Additionally, 
because the San Francisco, California, VAMC did not receive a 
timely substantive appeal of the issue of entitlement to payment 
or reimbursement of unauthorized medical expenses, the Veteran 
did not perfect an appeal of that issue, and the issue currently 
before the Board is limited to the hospital as the appellant.

Given that the Veteran has continued to participate in the 
hospital's appeal, the Board is referring the claim 
regarding the timeliness of the Veteran's appeal of the 
denial of the claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Sutter Coast Hospital in Crescent City, California, from 
February 13, 2007, through February 18, 2007 to the Agency 
of Original Jurisdiction for appropriate action.  In this 
regard, because the Board is granting the hospital's claim 
in the decision below, the VAMC should send the Veteran a 
copy of this decision and explain to her that the 
hospital's appeal has been granted, and ask whether, in 
light of the grant, she still wishes to pursue an appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for a lumbar spine 
disability, rated as 20 percent disabling; sciatica associated 
with the service-connected lumbar spine disability, rated as 20 
percent disabling; a cervical spine disability, rated as 10 
percent disabling; right and left knee disabilities, each rated 
as 10 percent disabling; residuals of a fracture of the right 
fifth metacarpal, rated as 0 percent disabling; residuals of a 
fracture of the right great toe, rated as 0 percent disabling; 
and scars of the left eyebrow, right knee, and right fifth 
finger, each rated as 0 percent disabling.  She has no other 
service-connected disabilities.  

2.  The Veteran received private medical treatment for a partial 
obstruction of the small bowel at Sutter Coast Hospital from 
February 11, 2007, through February 18, 2007.  

3.  VA authorized payment of the care provided on February 11, 
and 12, 2007, but denied payment of the care provided from 
February 13, 2007, through February 18, 2007.

4.  VA payment or reimbursement of the costs of the care from 
February 13, 2007, through February 18, 2007, was not authorized.

5.  The medical expenses incurred from February 13, 2007, through 
February 18, 2007, were incurred both as a result of medical 
emergency and because a VA or other government facility was not 
feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
incurred at Sutter Coast Hospital in Crescent City, California, 
from February 13, 2007, through February 18, 2007, have been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance with respect to their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid Sutter Coast Hospital in substantiating its 
claim.  

Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2009).

Nevertheless, VA may reimburse claimants for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services:  (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined 
to be in need of hospital care or medical 
services for any of the reasons enumerated 
in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements (a, b, and c) must be met before 
the reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  To be eligible for reimbursement under this 
authority the claimant has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider.

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). 
38 C.F.R. § 17.1002 (2009).

In addition, a claimant is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but only 
if the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the date 
the Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004 (2009).

The statute found at 38 U.S.C.A. § 1725 was amended, effective 
October 10, 2008.  Veterans Benefits Improvement Act of 2008, 
Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  However, 
because the hospital's claim was filed prior to the effective 
date of the amendments, the amended version of the statute does 
not apply in this case.

The record reflects that VA received the hospital's claim on 
March 20, 2007, well within 90 days of the Veteran's discharge 
from the hospital.  

The claimant does not allege that it should be paid on the ground 
that the treatment the Veteran received was for a service-
connected disability, for a nonservice-connected disability 
associated with and held to be aggravating a service-connected 
disability, or because the Veteran has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, the hospital asserts both that the Veteran's medical 
condition was emergent and that no VA or other government 
facility was feasibly available at the time the Veteran received 
treatment.  The Veteran does not have any health insurance.

The record reflects that the Veteran reported to the emergency 
room at Sutter Coast Hospital on February 10, 2007, with a chief 
complaint of abdominal pain.  She reported an onset of abdominal 
pain at 3:00 p.m., associated with vomiting two times.  She 
denied experiencing any coffee-grounds emesis, diarrhea, melena, 
hematochezia, or dysuria.  The pain was located in the 
midepigastric region and did not radiate.  She described the pain 
as sharp in nature, and rated as an 8 on a scale from 1 to 10.  
The pain was worse with touching and movement.  Her past medical 
history was significant for endometriosis.  She stated that she 
had undergone a right oopherectomy in July 2006 and that the 
right ureter inadvertently had been transected during the 
surgery.  She subsequently underwent reanastomosis of the right 
ureter.

Physical examination revealed midepigastric tenderness with 
guarding and right upper quadrant tenderness.  There was no 
palpable organomegaly, distension, or costovertebral angle 
tenderness.  There were no overt peritoneal signs.  Bowel sounds 
were positive throughout.  Rectal examination revealed good 
sphincter tone, scant brown stool, no masses, and heme negative.

An abdominal series was nonspecific with an air/fluid level in 
the left upper quadrant with no obvious obstruction or 
dilatation.  The impression was abdominal pain of uncertain 
etiology.  The Veteran was instructed to return the following 
morning for reevaluation and possible right upper quadrant 
ultrasound, or earlier, if her symptoms worsened.

On February 11, 2007, the Veteran returned to Sutter Coast 
Hospital.  Abdominal examination revealed her abdomen to be flat 
and nondistended, with diffuse tenderness over the entire 
epigastric area, without guarding.  She had rare bowel sounds 
which were not high-pitched.  Laboratory analyses were not 
remarkable with the exception of a white blood cell count of 
14.2, with 81 percent neutrophils.

The Veteran was admitted to the hospital and placed on n.p.o. 
(nothing by mouth) status with intravenous fluids.  She underwent 
a CT scan of the abdomen which revealed a partial small bowel 
obstruction, with contrast going into the colon.  She initially 
was treated conservatively with a nasogastric tube and 
intravenous fluids.  Her bowel obstruction, however, did not 
resolve, and on February 13, 2007, she was taken to the operating 
room for exploratory laparotomy with lysis of adhesions.  At the 
time of surgery, she was noted to have two diverticula of the 
jejunum.  The two diverticula were stapled off.  The post-
operative diagnosis was persistent incomplete small bowel 
obstruction of the distal ileum.

Post-operatively, the Veteran did well.  When she passed gas and 
began moving her bowels, she was begun on a clear liquid diet 
that gradually was advanced.  She ultimately was able to tolerate 
solids without nausea or vomiting.  Her initial elevated white 
blood cell count came down with intravenous fluids and 
nasogastric drainage, without any antibiotics.  

The Veteran was discharged home in improved condition on February 
18, 2007.

The record does not establish that the treatment the Veteran 
received at the non-VA facility was authorized in advance.  
Additionally, the record reflects that the Veteran does not have 
a total disability permanent in nature resulting from a service-
connected disability.  As the Veteran's treatment was not pre-
authorized, was not for a disability associated with or 
aggravating a service-connected disability, and she does not have 
total disability permanent in nature resulting from a service-
connected disability, she does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120.  

Thus, in order to be entitled to payment of the aforementioned 
medical expenses, the criteria enumerated in 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008 must be met.  

The emergent nature of the Veteran's condition at the time of her 
initial presentation to Sutter Coast Hospital is not at issue.  
The question before the Board is whether, at any point during her 
period of hospitalization between February 13, 2007, and February 
18, 2007, the Veteran's condition was stable for transfer to a VA 
facility, and, if so, whether a VA facility was feasibly 
available.

VA approved the hospital's claim for payment through February 12, 
2007, but denied payment for the remainder of the period of 
hospitalization, on the grounds that the Veteran's emergent 
condition had stabilized by February 13, 2007, such that transfer 
to a VA facility could have been accomplished as of that date.  
In determining that her condition was stabilized as of February 
13, 2007, VA reasoned that the obstruction was only partial and 
that surgery was not conducted until February 13, 2007, three 
days after the Veteran initially reported to the emergency room. 

The hospital asserts that the Veteran's condition was not stable 
for transfer on February 13, 2007, or at any other time during 
her period of hospitalization, and that even if she had been 
stable for transfer, because no beds were available at a VA 
facility for transfer, a VA facility was not feasibly available 
for transfer.  Additionally, the hospital argues that the 7-hour 
driving distance to the nearest VA facility rendered that 
facility not feasibly available, in light of the Veteran's 
condition.  For these reasons, the hospital asserts that it is 
entitled to payment for the expenses incurred.

The record reflects that the hospital informed VA of the 
Veteran's admission for abdominal pain of uncertain etiology by 
facsimile on February 11, 2007, the day she was admitted.  
Although not reflected in the evidence of record, the hospital 
asserts that VA informed the hospital on February 12, 2007, that 
there were no beds available to the Veteran at the nearest VA 
facility.  The February 2008 statement of the case shows that the 
VA transfer coordinator contacted the hospital on February 16, 
2007.  Although the nature of the contact is not clear from the 
statement of the case, the hospital and the Veteran assert that 
on February 16, 2007, VA again informed the hospital of the 
unavailability of beds for transfer.  In the body of the February 
2008 statement of the case, VA conceded that there were no beds 
available to the Veteran, but argued that the unavailability of 
beds was immaterial, given that the emergent nature of the 
Veteran's condition had passed, and that all the criteria of 
38 U.S.C.A. § 1725 thus were not met.  

The term stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable medical 
probability, to occur if the veteran is discharged or transferred 
to a VA or other Federal facility.  38 C.F.R. § 17.1001(d) 
(2009).

The Board finds that while the Veteran was stable as of February 
13, 2007, she was at that point considered stable in terms of 
being able to undergo intensive surgery, and was not considered 
to be stable in the sense that she was able to be discharged to a 
VA hospital.  Thus, while the Veteran was "stabilized," prior to 
her surgery, the medical evidence shows that she was still at an 
elevated risk.  The notations that the Veteran was "stable" in 
her medical records appears to signify that she was stable for 
exploratory laparotomy, but does not seem to indicate that she 
was sufficiently stable for transfer to a VA facility many miles 
away.  An August 2008 letter from the hospital's representative 
explains the Veteran's condition in that manner and the Board 
finds that letter to be persuasive on the issue.

Additionally, the Board finds that the Veteran could not be 
safely transferred to a VA facility during this period.  A 
veteran is safe to be transferred "once the veteran has become 
stabilized."  38 C.F.R. § 7.1005(b).  In this case, the nearest 
VA facility was more than a 7-hour drive away.  Accordingly, the 
Board concludes that a transfer to a VA facility as of February 
13, 2007, would have made material deterioration of her emergency 
medical condition likely.

More significantly, although the evidence of record does not 
explicitly demonstrate that there were no beds available for the 
Veteran were she to be transferred to the nearest VA facility, 
the Board concludes that the totality of the evidence, including 
specifically VA's concession in the February 2008 statement of 
the case that there were no beds available for transfer, 
sufficiently demonstrates that there were no beds available for 
the Veteran at least as of February 16, 2007, and that a VA 
facility therefore was not feasibly available as of February 16, 
2007.  With regard to the availability of beds after February 16, 
2007, the Board finds no evidence supporting a finding of 
availability.  It was incumbent upon VA to notify the hospital in 
the event that a bed became available after February 16, 2007.  
Because the record does not demonstrate such notice, the Board 
cannot presume that a bed was available after February 16, 2007.  
Therefore, the Board concludes that the nearest VA facility did 
not have a bed available for the Veteran throughout the entirety 
of her hospitalization at Sutter Coast Hospital, and that even 
had she been stable for transfer, a VA facility therefore was not 
feasibly available.

As the evidence of record shows neither that the Veteran's 
condition was stable for transfer nor that a VA facility was 
feasibly available for the Veteran's transfer, the Board 
concludes that the criteria for payment of unauthorized medical 
expenses incurred at Sutter Coast Hospital in Crescent City, 
California, from February 13, 2008, 2007, through February 18, 
2007, are met.


ORDER

Payment of unauthorized medical expenses incurred at Sutter Coast 
Hospital in Crescent City, California, from February 13, 2008, 
2007, through February 18, 2007, is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


